EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this "Agreement") dated as of October 30, 2015
(the "Effective Date") among SILICON VALLEY BANK, a California corporation
("Bank"), and ENVISION SOLAR INTERNATIONAL, INC., a Nevada corporation
("Envision International"), and ENVISION SOLAR CONSTRUCTION, INC., a California
corporation ("Envision Construction", and together with Envision International,
individually and collectively, jointly and severally, "Borrower"), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank.  The
parties agree as follows:

1                     ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2                    LOAN AND TERMS OF PAYMENT

2.1              Promise to Pay.  Borrower hereby unconditionally promises to
pay Bank the outstanding principal amount of all Credit Extensions and accrued
and unpaid interest thereon as and when due in accordance with this Agreement.

2.1.1           Revolving Advances.

(a)                 Availability.  Subject to the terms and conditions of this
Agreement, Bank shall make Advances not exceeding the Availability Amount. 
Amounts borrowed under the Revolving Line may be repaid and, prior to the
Revolving Line Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein.

(b)                 Termination; Repayment.  The Revolving Line terminates on
the Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.

2.2                Intentionally Omitted. 

2.3                Payment of Interest on the Credit Extensions. 

(a)                 Interest Rate.  Subject to Section 2.3(b), the principal
amount outstanding under the Revolving Line shall accrue interest at a floating
per annum rate equal to the greater of three quarters of one percentage point
(0.75%) above the Prime Rate or four percent (4.00)%, which interest shall be
payable monthly in accordance with Section 2.3(d) below.

(b)                 Default Rate.  Immediately upon the occurrence and during
the continuance of an Event of Default, Obligations shall bear interest at a
rate per annum which is five percentage points (5.00%) above the rate that is
otherwise applicable thereto (the "Default Rate").  Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations. 
Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

(c)                 Adjustment to Interest Rate.  Changes to the interest rate
of any Credit Extension based on changes to the Prime Rate shall be effective on
the effective date of any change to the Prime Rate and to the extent of any such
change.

(d)                 Payment; Interest Computation.  Interest is payable monthly
on the first calendar day of each month and shall be computed on the basis of a
360-day year for the actual number of days elapsed.  In computing interest,
(i) all payments received after 12:00 p.m. Pacific time on any day shall be
deemed received at the opening of business on the next Business Day, and
(ii) the date of the making of any Credit Extension shall be included and the
date of

-1-

--------------------------------------------------------------------------------


payment shall be excluded; provided, however, that if any Credit Extension is
repaid on the same day on which it is made, such day shall be included in
computing interest on such Credit Extension.

2.4                Fees.  Borrower shall pay to Bank:

(a)                 Commitment Fee.  A fully earned, non‑refundable commitment
fee of Twenty Five Hundred Dollars ($2,500), on the Effective Date.

(b)                 Bank Expenses.  All Bank Expenses (including reasonable
attorneys' fees and expenses for documentation and negotiation of this
Agreement, which fees for the documentation and negotiation of this Agreement
will not exceed Ten Thousand Dollars ($10,000) if there are no more than two (2)
reasonable turns of the Agreement) incurred through and after the Effective
Date, when due (or, if no stated due date, upon demand by Bank).

(c)                 Fees Fully Earned.  Unless otherwise provided in this
Agreement or in a separate writing by Bank, Borrower shall not be entitled to
any credit, rebate, or repayment of any fees earned by Bank pursuant to this
Agreement notwithstanding any termination of this Agreement or the suspension or
termination of Bank's obligation to make loans and advances hereunder.  Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c).  Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.

2.5                Payments; Application of Payments; Debit of Accounts.

(a)                 All payments to be made by Borrower under any Loan Document
shall be made in immediately available funds in Dollars, without setoff or
counterclaim, before 12:00 p.m. Pacific time on the date when due.  Payments of
principal and/or interest received after 12:00 p.m. Pacific time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid. 

(b)                 Bank has the exclusive right to determine the order and
manner in which all payments with respect to the Obligations may be applied. 
Borrower shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.

(c)                 Bank may debit any of Borrower's deposit accounts, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due.  These debits shall not constitute a
set-off.

2.6                Withholding.  Payments received by Bank from Borrower under
this Agreement will be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable thereto). 
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
Bank, Borrower hereby covenants and agrees that the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required
withholding or deduction, Bank receives a net sum equal to the sum which it
would have received had no withholding or deduction been required, and Borrower
shall pay the full amount withheld or deducted to the relevant Governmental
Authority.  Borrower will, upon request, furnish Bank with proof reasonably
satisfactory to Bank indicating that Borrower has made such withholding payment;
provided, however, that Borrower need not make any withholding payment if the
amount or validity of such withholding payment is contested in good faith by
appropriate and timely proceedings and as to which payment in full is bonded or
reserved against by Borrower.  The agreements and obligations of Borrower
contained in this Section 2.6 shall survive the termination of this Agreement.

-2-

--------------------------------------------------------------------------------


3                  CONDITIONS OF LOANS

3.1                Conditions Precedent to Initial Credit Extension.  Bank's
obligation to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:

(a)                 duly executed original signatures to the Loan Documents;

(b)                 the Keshif Guaranty Supplement;

(c)                 the Morgan Stanley Letter of Credit;

(d)                 the Side Letter;

(e)                 the Operating Documents and long-form good standing
certificates of Borrower and its Subsidiaries certified by the Secretary of
State (or equivalent agency) of Borrower's and such Subsidiaries' jurisdiction
of organization or formation and each jurisdiction in which Borrower and each
Subsidiary is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

(f)                  duly executed original signatures to the completed
Borrowing Resolutions for each Borrower;

(g)                 certified copies, dated as of a recent date, of financing
statement searches, as Bank may request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

(h)                 the Perfection Certificate of Borrower, together with the
duly executed original signature thereto;

(i)                   evidence satisfactory to Bank that the insurance policies
and endorsements required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank; and

(j)                   payment of the fees and Bank Expenses then due as
specified in Section 2.4 hereof.

3.2                Conditions Precedent to all Credit Extensions.  Bank's
obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

(a)                 timely receipt of an executed Payment/Advance Form; 

(b)                 the representations and warranties in this Agreement shall
be true, accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower's representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c)                 Bank determines to its satisfaction that there has not been
a Material Adverse Change.

3.3                Covenant to Deliver.  Borrower agrees to deliver to Bank each
item required to be delivered to Bank under this Agreement as a condition
precedent to any Credit Extension.  Borrower expressly agrees that a Credit
Extension made prior to the receipt by Bank of any such item shall not

-3-

--------------------------------------------------------------------------------


constitute a waiver by Bank of Borrower's obligation to deliver such item, and
the making of any Credit Extension in the absence of a required item shall be in
Bank's sole discretion.

3.4                Procedures for Borrowing.  Subject to the prior satisfaction
of all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Pacific time on the Funding Date of the Advance.  Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee.  Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee.  Bank shall credit Advances to the Designated Deposit Account.  Bank
may make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.

4                   CREATION OF SECURITY INTEREST

4.1                Grant of Security Interest.  Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof (subject only to Permitted Liens that are permitted
pursuant to the terms of this Agreement or applicable law to have superior
priority to Bank's Lien in this Agreement).

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement or
applicable law to have superior priority to Bank's Lien in this Agreement).

If this Agreement is terminated, Bank's Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank's obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its business
judgment), to secure all of the Obligations relating  to such  Letters of
Credit.

4.2                         Priority of Security Interest.  Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that are permitted pursuant to the
terms of this Agreement or applicable law to have superior priority to Bank's
Lien under this Agreement).  If Borrower shall acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.

4.3                Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank's interest or rights
hereunder, including a notice that any disposition of the Collateral, except
Inventory in the ordinary course of Borrower's business, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code. 
Such financing statements may indicate the Collateral as "all assets of the
Debtor" or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank's discretion.

-4-

--------------------------------------------------------------------------------


4.4                Pledge of Collateral.  Borrower hereby pledges, assigns and
grants to Bank  a security interest in all the Shares, together with all
proceeds and substitutions thereof, all cash, stock and other moneys and
property paid thereon, all rights to subscribe for securities declared or
granted in connection therewith, and all other cash and noncash proceeds of the
foregoing, as security for the performance of the Obligations.  On the Effective
Date, or, to the extent not certificated as of the Effective Date, within ten
(10) days of the certification of any Shares, the certificate or certificates
for the Shares will be delivered to Bank, accompanied by an instrument of
assignment duly executed in blank by Borrower.  To the extent required by the
terms and conditions governing the Shares, Borrower shall cause the books of
each entity whose Shares are part of the Collateral and any transfer agent to
reflect the pledge of the Shares.  Upon the occurrence and during the
continuance of an Event of Default hereunder, Bank may effect the transfer of
any securities included in the Collateral (including but not limited to the
Shares) into the name of Bank and cause new (as applicable) certificates
representing such securities to be issued in the name of Bank or its
transferee.  Borrower will execute and deliver such documents, and take or cause
to be taken such actions, as Bank may reasonably request to perfect or continue
the perfection of Bank's security interest in the Shares.  Unless an Event of
Default shall have occurred and be continuing, Borrower shall be entitled to
exercise any voting rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms.  All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.

5                   REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1                Due Organization, Authorization; Power and Authority. 
Borrower is duly existing and in good standing as a Registered Organization in
its jurisdiction of formation and is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its business or
its ownership of property requires that it be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Borrower's business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled "Perfection
Certificate".  Borrower represents and warrants to Bank that (a) Borrower's
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower's organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower's place of business, or,
if more than one, its chief executive office as well as Borrower's mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower's organizational
identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower's organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound.  Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower's business.

5.2                Collateral.  Borrower has good title to, rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted Liens. 
Borrower has no Collateral Accounts at or with any bank or financial institution
other than Bank or Bank's Affiliates except for the Collateral Accounts
described in the Perfection Certificate delivered to Bank in connection herewith
and which

-5-

--------------------------------------------------------------------------------


Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the term of Section 6.6(b).  The Accounts
are bona fide, existing obligations of the Account Debtors.  

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2. 

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower's business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower's business has been judged
invalid or unenforceable, in whole or in part.  To the best of Borrower's
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower's
business. 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3                Litigation.  There are no actions or proceedings pending or,
to the knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Hundred Thousand Dollars ($100,000).

5.4                Financial Statements; Financial Condition.  All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower's consolidated financial
condition and Borrower's consolidated results of operations.  There has not been
any material deterioration in Borrower's consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

5.5                Solvency.  The fair salable value of Borrower's consolidated
assets (including goodwill minus disposition costs) exceeds the fair value of
Borrower's liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.6                Regulatory Compliance.  Borrower is not an "investment
company" or a company "controlled" by an "investment company" under the
Investment Company Act of 1940, as amended.  Borrower is not engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors).  Borrower (a) has
complied in all material respects with all Requirements of Law, and (b) has not
violated any Requirements of Law the violation of which could reasonably be
expected to have a material adverse effect on its business.  None of Borrower's
or any of its Subsidiaries' properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower's knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

5.7                Subsidiaries; Investments.  Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.

5.8                Tax Returns and Payments; Pension Contributions.  Borrower
has timely filed all required tax returns and reports, and Borrower has timely
paid all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
(b) if such taxes, assessments, deposits and contributions do not, individually
or in the

-6-

--------------------------------------------------------------------------------


aggregate, exceed Twenty Five Hundred Dollars ($2,500), or (c) sales taxes owed
by Envision Construction in an aggregate amount not to exceed Thirty Seven
Thousand Dollars ($37,000) with respect to which no Liens exist as a result of
such Indebtedness. 

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a "Permitted Lien."  Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of Twenty Five Hundred Dollars ($2,500).  Borrower has paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.9                Use of Proceeds.  Borrower shall use the proceeds of the
Credit Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

5.10            Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.11            Definition of "Knowledge."  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower's knowledge or
awareness, to the "best of" Borrower's knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

5.12            Shares.  Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower's knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non‑assessable.  To Borrower's
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and Borrower knows of
no reasonable grounds for the institution of any such proceedings.

6                 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1                Government Compliance. 

(a)           Maintain its and all its Subsidiaries' legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower's business
or operations.  Borrower shall comply, and have each Subsidiary comply, in all
material respects, with all laws, ordinances and regulations to which it is
subject.

(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property. 
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Bank.

-7-

--------------------------------------------------------------------------------


6.2                Financial Statements, Reports, Certificates.  Provide Bank
with the following:

(a)                 Monthly Financial Statements.  As soon as available, but no
later than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower's consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the "Monthly Financial Statements");

(b)                 Monthly Compliance Certificate.  Within thirty (30) days
after the last day of each month and together with the Monthly Financial
Statements, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Bank may reasonably request;

(c)                 Annual Operating Budget and Financial Projections.  Within
sixty (60) days after the end of each fiscal year of Borrower, (i) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Borrower, and (ii) annual
financial projections for the following fiscal year (on a quarterly basis) as
approved by Borrower's board of directors, together with any related business
forecasts used in the preparation of such annual financial projections;

(d)                 Annual Audited Financial Statements.  As soon as available,
but no later than two hundred ten (210) days after the last day of Borrower's
fiscal year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with a qualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank;

(e)                 Other Statements.  Within five (5) days of delivery, copies
of all statements, reports and notices made available to Borrower's security
holders or to any holders of Subordinated Debt;

(f)                  SEC Filings.  In the event that Borrower becomes subject to
the reporting requirements under the Exchange Act within five (5) days of
filing, copies of all periodic and other reports, proxy statements and other
materials filed by Borrower with the SEC, any Governmental Authority succeeding
to any or all of the functions of the SEC or with any national securities
exchange, or distributed to its shareholders, as the case may be.  Documents
required to be delivered pursuant to the terms hereof (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower's website on the Internet at Borrower's website address;
provided, however, Borrower shall promptly notify Bank in writing (which may be
by electronic mail) of the posting of any such documents;

(g)                 Legal Action Notice.  A prompt report of any legal actions
pending or threatened in writing against Borrower or any of its Subsidiaries
that could result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, One Hundred Thousand Dollars ($100,000) or
more; and

(h)                 Other Financial Information.  Other financial information
reasonably requested by Bank.

6.3                Inventory; Returns.  Keep all Inventory in good and
marketable condition, free from material defects.  Returns and allowances
between Borrower and its Account Debtors shall follow Borrower's customary
practices as they exist at the Effective Date.  Borrower must promptly notify
Bank of all returns, recoveries, disputes and claims that involve more than One
Hundred Thousand Dollars ($100,000).

6.4                Taxes; Pensions.  Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each of its Subsidiaries, except for deferred payment of any taxes contested
pursuant to the terms of Section 5.9 hereof, and shall deliver to Bank, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

-8-

--------------------------------------------------------------------------------


6.5                Insurance. 

(a)                 Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower's industry and location and as
Bank may reasonably request.  Insurance policies shall be in a form, with
financially sound and reputable insurance companies that are not Affiliates of
Borrower, and in amounts that are satisfactory to Bank.  All property policies
shall have a lender's loss payable endorsement showing Bank as an additional
lender loss payee.  All liability policies shall show, or have endorsements
showing, Bank as an additional insured.  Bank shall be named as lender loss
payee and/or additional insured with respect to any such insurance providing
coverage in respect of any Collateral.

(b)                 Ensure that proceeds payable under any property policy are,
at Bank's option, payable to Bank on account of the Obligations. 

(c)                 At Bank's request, Borrower shall deliver certified copies
of insurance policies and evidence of all premium payments.  Each provider of
any such insurance required under this Section 6.5 shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to Bank, that it will give Bank thirty (30) days prior written notice before any
such policy or policies shall be materially altered or canceled.  If Borrower
fails to obtain insurance as required under this Section 6.5 or to pay any
amount or furnish any required proof of payment to third persons and Bank, Bank
may make all or part of such payment or obtain such insurance policies required
in this Section 6.5, and take any action under the policies Bank deems prudent.

6.6                Operating Accounts.

(a)             Maintain its primary and its Subsidiaries' primary operating and
other deposit accounts and securities accounts with Bank and Bank's Affiliates,
which accounts shall represent at least eighty five percent (85%) of the dollar
value of Borrower's and such Subsidiaries' accounts at all financial
institutions.  

(b)                 Provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank's Affiliates.  For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank's Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank.  The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower's employees and identified to Bank by
Borrower as such.

6.7                Intentionally Omitted. 

6.8                Protection of Intellectual Property Rights. 

(a)                 (i) Protect, defend and maintain the validity and
enforceability of its Intellectual Property; (ii) promptly advise Bank in
writing of material infringements or any other event that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property; and (iii) not allow any Intellectual Property material to Borrower's
business to be abandoned, forfeited or dedicated to the public without Bank's
written consent. 

(b)                 Provide written notice to Bank within ten (10) days of
entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public). 
Borrower shall take such steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed "Collateral" and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank's rights
and remedies under this Agreement and the other Loan Documents.

6.9                Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower's
books and records, to the extent that Bank may deem them reasonably

-9-

--------------------------------------------------------------------------------


necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Bank with respect to any Collateral or relating to Borrower.

6.10            Access to Collateral; Books and Records.  Allow Bank, or its
agents, to inspect the Collateral and audit and copy Borrower's Books.  Such
inspections or audits shall be conducted no more often than once every twelve
(12) months unless an Event of Default has occurred and is continuing in which
case such inspections and audits shall occur as often as Bank shall determine is
necessary.  The foregoing inspections and audits shall be at Borrower's expense,
and the charge therefor shall be Eight Hundred Fifty Dollars ($850) per person
per day (or such higher amount as shall represent Bank's then-current standard
charge for the same), plus reasonable out-of-pocket expenses.  In the event
Borrower and Bank schedule an audit more than ten (10) days in advance, and
Borrower cancels or seeks to reschedule the audit with less than ten (10) days
written notice to Bank, then (without limiting any of Bank's rights or
remedies), Borrower shall pay Bank a fee of One Thousand Dollars ($1,000) plus
any out-of-pocket expenses incurred by Bank to compensate Bank for the
anticipated costs and expenses of the cancellation or rescheduling.

6.11            Formation or Acquisition of Subsidiaries.  Notwithstanding and
without limiting the negative covenants contained in Sections 7.3 and 7.7
hereof, at the time that Borrower forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date, Borrower
shall (a) cause such new Subsidiary to provide to Bank a joinder to the Loan
Agreement to cause such Subsidiary to become a co-borrower hereunder, together
with such appropriate financing statements and/or Control Agreements, all in
form and substance satisfactory to Bank (including being sufficient to grant
Bank a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), (b) provide to Bank appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Bank, and (c) provide to Bank all other documentation in form
and substance satisfactory to Bank, including one or more opinions of counsel
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above.  Any
document, agreement, or instrument executed or issued pursuant to this Section
6.13 shall be a Loan Document.

6.12            Further Assurances.  Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank's Lien in
the Collateral or to effect the purposes of this Agreement.  Deliver to Bank,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

7                    NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank's prior written consent:

7.1                Dispositions.  Convey, sell, lease, transfer, assign, or
otherwise dispose of (collectively, "Transfer"), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn‑out or obsolete Equipment that is, in the reasonable judgment of Borrower,
no longer economically practicable to maintain or useful in the ordinary course
of business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 of this Agreement or under the Side Letter;
(e) consisting of Borrower's use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents; and (f) of non-exclusive licenses for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business and licenses
that could not result in a legal transfer of title of the licensed property but
that may be exclusive in respects other than territory and that may be exclusive
as to territory only as to discreet geographical areas outside of the United
States.  Borrower shall not make any payments in respect of the Noble Note
Documents; provided, however, so long as no Event of Default has occurred and is
continuing or would exist immediately after such payment, Borrower may make each
regularly scheduled, non-accelerated payment of non-default (i) interest or (ii)
with prior written consent of Bank, which consent shall not be unreasonably
withheld, principal, in each case as and when due and payable in accordance with
the terms of the Noble Debt Documents.

-10-

--------------------------------------------------------------------------------


7.2                Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) fail to provide notice to Bank of any Key Person departing
from or ceasing to be employed by Borrower within five (5) days after his or her
departure from Borrower; or (ii) enter into any transaction or series of related
transactions in which the stockholders of Borrower who were not stockholders
immediately prior to the first such transaction own more than forty percent 40%
of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower's equity securities in a public offering or to venture capital or
private equity investors so long as Borrower identifies to Bank the venture
capital or private equity investors at least seven (7) Business Days prior to
the closing of the transaction and provides to Bank a description of the
material terms of the transaction). 

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Ten Thousand
Dollars ($10,000) in Borrower's assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Ten
Thousand Dollars ($10,000) to a bailee at a location other than to a bailee and
at a location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. 

7.3                Mergers or Acquisitions.  Merge or consolidate, or permit any
of its Subsidiaries to merge or consolidate, with any other Person, or acquire,
or permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4                Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

7.5                Encumbrance.  Create, incur, allow, or suffer any Lien on any
of its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein (subject only to Permitted Liens that are
permitted pursuant to the terms of this Agreement or applicable law to have
superior priority to Bank's Lien in this Agreement), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Bank) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower's or any
Subsidiary's Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of "Permitted Liens" herein.

7.6                Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.6(b) hereof.

7.7                Distributions; Investments.  (a) Pay any dividends or make
any distribution or payment or redeem, retire or purchase any capital stock; or
(b) directly or indirectly make any Investment (including, without limitation,
by the formation of any Subsidiary) other than Permitted Investments, or permit
any of its Subsidiaries to do so.

7.8                Transactions with Affiliates.  Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower,
except for (a) transactions that are in the ordinary course of Borrower's
business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm's length transaction with a non-affiliated
Person and (b) transactions with Keshif pursuant to the Side Letter.

7.9                Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof, provide for earlier or greater principal,
interest, or other payments thereon, or adversely affect the subordination
thereof to Obligations owed to Bank.

-11-

--------------------------------------------------------------------------------


7.10            Compliance.  Become an "investment company" or a company
controlled by an "investment company", under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to (a) meet the minimum funding requirements of
ERISA, (b) prevent a Reportable Event or Prohibited Transaction, as defined in
ERISA, from occurring, or (c) comply with the Federal Fair Labor Standards Act,
the failure of any of the conditions described in clauses (a) through (c) which
could reasonably be expected to have a material adverse effect on Borrower's
business; or violate any other law or regulation, if the violation could
reasonably be expected to have a material adverse effect on Borrower's business,
or permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

8                EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an "Event of
Default") under this Agreement:

8.1                Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension when due, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date.  During the cure period, the failure to
make or pay any payment specified under clause (b) hereunder is not an Event of
Default (but no Credit Extension will be made during the cure period);

8.2                Covenant Default. 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.8(b), 6.10, 6.11, 6.12 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3                Material Adverse Change.  A Material Adverse Change occurs;

8.4                Attachment; Levy; Restraint on Business. 

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower's assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower's assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5                Insolvency.  (a) Borrower or any of its Subsidiaries is
unable to pay its debts (including trade debts) as they become due or otherwise
becomes insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower

-12-

--------------------------------------------------------------------------------


or any of its Subsidiaries and is not dismissed or stayed within thirty (30)
days (but no Credit Extensions shall be made while any of the conditions
described in clause (a) exist and/or until any Insolvency Proceeding is
dismissed);

8.6                Other Agreements.  There is, under any agreement to which
Borrower or any Guarantor (other than Keshif) is a party with a third party or
parties, (a) any default resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount individually or in the aggregate in excess of Fifty Thousand Dollars
($50,000); or (b) any breach or default by Borrower or Guarantor (other than
Keshif), the result of which could have a material adverse effect on Borrower's
or any Guarantor's business;    

8.7                Judgments; Penalties.  One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount, individually
or in the aggregate, of at least Fifty Thousand Dollars ($50,000) (not covered
by independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8                Misrepresentations.  Borrower or any Person acting for
Borrower makes any representation, warranty, or other statement now or later in
this Agreement, any Loan Document or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

8.9                Subordinated Debt.  Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement;

8.10            Guaranty.  (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations; (c)
any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with
respect to any Guarantor (other than Keshif), (d) the liquidation, winding up,
or termination of existence of any Guarantor; or (e) (i) a material impairment
in the perfection or priority of Bank's Lien in the collateral provided by any
Guarantor (other than Keshif) or in the value of such collateral or (ii) a
material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations occurs with respect to any Guarantor (other than Keshif); or

8.11            Governmental Approvals.  Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) cause, or could reasonably be expected to cause,
a Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

8.12            Morgan Stanley Letter of Credit.  The Morgan Stanley Letter of
Credit shall for any reason be terminated or invalidated or otherwise cease to
be in full force and effect.

9                  BANK'S RIGHTS AND REMEDIES

9.1                Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, without notice or demand, do any
or all of the following:

-13-

--------------------------------------------------------------------------------


(a)                 declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations are
immediately due and payable without any action by Bank);

(b)                 stop advancing money or extending credit for Borrower's
benefit under this Agreement or under any other agreement between Borrower and
Bank;

(c)                 demand that Borrower (i) deposit cash with Bank in an amount
equal to at least one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit remaining undrawn (plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit;

(d)                 terminate any FX Contracts;

(e)                 verify the amount of, demand payment of and performance
under, and collect any Accounts and General Intangibles, settle or adjust
disputes and claims directly with Account Debtors for amounts on terms and in
any order that Bank considers advisable, and notify any Person owing Borrower
money of Bank's security interest in such funds;

(f)                  make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank's rights or remedies;

(g)                 apply to the Obligations (i) any balances and deposits of
Borrower it holds, or (ii) any amount held by Bank owing to or for the credit or
the account of Borrower;

(h)                 ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell the Collateral.  Bank is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower's labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank's
exercise of its rights under this Section, Borrower's rights under all licenses
and all franchise agreements inure to Bank's benefit;

(i)                   place a "hold" on any account maintained with Bank and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(j)                   demand and receive possession of Borrower's Books; and

(k)                 exercise all rights and remedies available to Bank under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).

9.2                Power of Attorney.  Borrower hereby irrevocably appoints Bank
as its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower's name on any
checks or other forms of payment or security; (b) sign Borrower's name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower's insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits.  Borrower hereby appoints
Bank as its lawful attorney-in-fact to sign Borrower's name on any documents
necessary to perfect or continue the perfection of Bank's security interest in
the Collateral

-14-

--------------------------------------------------------------------------------


regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder.  Bank's foregoing appointment as Borrower's
attorney in fact, and all of Bank's rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank's obligation to provide Credit Extensions terminates.

9.3                Protective Payments.  If Borrower fails to obtain the
insurance called for by Section 6.5 or fails to pay any premium thereon or fails
to pay any other amount which Borrower is obligated to pay under this Agreement
or any other Loan Document or which may be required to preserve the Collateral,
Bank may obtain such insurance or make such payment, and all amounts so paid by
Bank are Bank Expenses and immediately due and payable, bearing interest at the
then highest rate applicable to the Obligations, and secured by the Collateral. 
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter.  No payments by Bank are deemed an agreement to make similar
payments in the future or Bank's waiver of any Event of Default.

9.4                Application of Payments and Proceeds Upon Default.  If an
Event of Default has occurred and is continuing, Bank shall have the right to
apply in any order any funds in its possession, whether from Borrower account
balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations.  Bank shall pay any surplus to Borrower by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrower shall
remain liable to Bank for any deficiency.  If Bank, directly or indirectly,
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.5                Bank's Liability for Collateral.  So long as Bank complies
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Bank, Bank shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person.  Borrower
bears all risk of loss, damage or destruction of the Collateral.

9.6                No Waiver; Remedies Cumulative.  Bank's failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank's rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank's exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank's waiver of any Event of Default is not a continuing waiver.  Bank's delay
in exercising any remedy is not a waiver, election, or acquiescence. 

9.7                Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

9.8                Borrower Liability.  Either Borrower may, acting singly,
request Advances hereunder.  Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Advances hereunder.  Each Borrower hereunder shall be jointly and severally
obligated to repay all Advances made hereunder, regardless of which Borrower
actually receives said Advance, as if each Borrower hereunder directly received
all Advances.  Each Borrower waives (a) any suretyship defenses available to it
under the Code or any other applicable law, and (b) any right to require Bank
to: (i) proceed against any Borrower or any other person; (ii) proceed against
or exhaust any security; or (iii) pursue any other remedy.  Bank may exercise or
not exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower's liability.  Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any

-15-

--------------------------------------------------------------------------------


payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.

10               NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

If to Borrower:             ENVISION SOLAR INTERNATIONAL, INC.
9720 Trade Place
San Diego, CA 92126
Attn:  ________________________________
Fax:  ________________________________
Email:                                                                     



                                If to Bank:           SILICON VALLEY BANK

                                                           4370 La Jolla Village
Drive, Suite 1050

                                                           San Diego, CA 92122

                                                           Attention: Cody
Nenadal

                                                           Email:
cnenadal@svb.com

11                 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL
REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower's actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

-16-

--------------------------------------------------------------------------------


WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings. 
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings.  The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a).  Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

This Section 11 shall survive the termination of this Agreement.

12               GENERAL PROVISIONS

12.1            Termination Prior to Revolving Line Maturity Date; Survival. 
All covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement, this Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank.  Those obligations that are expressly specified in this Agreement as
surviving this Agreement's termination shall continue to survive notwithstanding
this Agreement's termination.

12.2            Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Agreement or any rights or obligations under it without Bank's prior
written consent (which may be granted or withheld in Bank's discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank's obligations, rights, and benefits under this Agreement and the other
Loan Documents.

12.3            Indemnification.  Borrower agrees to indemnify, defend and hold
Bank and its directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Bank (each, an "Indemnified Person")
harmless against:  (i) all obligations, demands, claims, and liabilities
(collectively, "Claims") claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrower (including reasonable
attorneys' fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person's gross negligence or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

-17-

--------------------------------------------------------------------------------


12.4            Time of Essence.  Time is of the essence for the performance of
all Obligations in this Agreement.

12.5            Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.6            Correction of Loan Documents.  Bank may correct patent errors
and fill in any blanks in the Loan Documents consistent with the agreement of
the parties so long as Bank provides Borrower with written notice of such
correction and allows Borrower at least ten (10) days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by both Bank and Borrower.

12.7            Amendments in Writing; Waiver; Integration.  No purported
amendment or modification of any Loan Document, or waiver, discharge or
termination of any obligation under any Loan Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8            Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

12.9            Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank's
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, "Bank Entities"); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee's or purchaser's
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank's regulators or as otherwise required in
connection with Bank's examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank's possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

12.10         Attorneys' Fees, Costs and Expenses.  In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys' fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.11         Electronic Execution of Documents.  The words "execution,"
"signed," "signature" and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

12.12         Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

-18-

--------------------------------------------------------------------------------


12.13         Construction of Agreement.  The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

12.14         Relationship.  The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm's-length contract.

12.15         Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13               DEFINITIONS

13.1            Definitions.  As used in the Loan Documents, the word "shall" is
mandatory, the word "may" is permissive, the word "or" is not exclusive, the
words "includes" and "including" are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative. 
As used in this Agreement, the following capitalized terms have the following
meanings:

"Account" is any "account" as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

"Account Debtor" is any "account debtor" as defined in the Code with such
additions to such term as may hereafter be made.

"Advance" or "Advances" means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

"Affiliate" is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person's senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person's managers and members.

"Agreement" is defined in the preamble hereof.

"Authorized Signer" is any individual listed in Borrower's Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.

"Availability Amount" is (a) the Revolving Line minus (b) the outstanding
principal balance of any Advances.

"Bank" is defined in the preamble hereof.

"Bank Entities" is defined in Section 12.9.

"Bank Expenses" are all reasonable audit fees and expenses, costs, and expenses
(including reasonable attorneys' fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower or any
Guarantor.

"Bank Services"  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank's various
agreements related thereto (each, a "Bank Services Agreement").

-19-

--------------------------------------------------------------------------------


"Borrower" is defined in the preamble hereof.

"Borrower's Books" are all Borrower's books and records including ledgers,
federal and state tax returns, records regarding Borrower's assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

"Borrowing Resolutions" are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit B.

"Business Day" is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor's Ratings
Group or Moody's Investors Service, Inc.; (c) Bank's certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

"Claims" is defined in Section 12.3.

"Code" is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank's Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
"Code" shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

"Collateral" is any and all properties, rights and assets of Borrower described
on Exhibit A.

"Collateral Account" is any Deposit Account, Securities Account, or Commodity
Account.

"Commodity Account" is any "commodity account" as defined in the Code with such
additions to such term as may hereafter be made.

"Compliance Certificate" is that certain certificate in the form attached hereto
as Exhibit C.

"Contingent Obligation" is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but "Contingent
Obligation" does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

"Control Agreement" is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

-20-

--------------------------------------------------------------------------------


"Copyrights" are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

"Credit Extension" is any Advance or any other extension of credit by Bank for
Borrower's benefit.

"Default Rate" is defined in Section 2.3(b).

"Deposit Account" is any "deposit account" as defined in the Code with such
additions to such term as may hereafter be made.

"Designated Deposit Account" is the multicurrency account denominated in
Dollars, account number XXXXXX3211, maintained by Borrower with Bank.

"Dollars," "dollars" or use of the sign "$" means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the "$" sign to denote its currency or may be readily converted into lawful
money of the United States.

"Dollar Equivalent" is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

"Effective Date" is defined in the preamble hereof.

"Equipment" is all "equipment" as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

"ERISA" is the Employee Retirement Income Security Act of 1974, and its
regulations.

"Event of Default" is defined in Section 8.

"Exchange Act" is the Securities Exchange Act of 1934, as amended.

"Foreign Currency" means lawful money of a country other than the United States.

"Funding Date" is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

"FX Contract" is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

"GAAP" is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

"Gemini" means Gemini Master Fund, Ltd.

"Gemini Strategies" means Gemini Strategies LLC, Inc.

"General Intangibles" is all "general intangibles" as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise),

-21-

--------------------------------------------------------------------------------


insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

"Governmental Approval" is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

"Governmental Authority" is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

"Guarantor" is any Person providing a Guaranty in favor of Bank.

"Guaranty" is any guarantee of all or any part of the Obligations, including but
without limitation the Keshif Guaranty, in each case as the same may from time
to time be amended, restated, modified or otherwise supplemented.

 "Indebtedness" is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

"Indemnified Person" is defined in Section 12.3.

"Insolvency Proceeding" is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

"Intellectual Property" means, with respect to any Person, all of such Person's
right, title, and interest in and to the following:

(a)                 its Copyrights, Trademarks and Patents;

(b)                 any and all trade secrets and trade secret rights,
including, without limitation, any rights to unpatented inventions, know-how,
operating manuals;

(c)                 any and all source code;

(d)                 any and all design rights which may be available to such
Person;

(e)                 any and all claims for damages by way of past, present and
future infringement of any of the foregoing, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the Intellectual Property rights identified above; and

(f)            all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

"Inventory" is all "inventory" as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower's custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

"Investment" is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

"Keshif" means Keshif Ventures, LLC.

"Keshif Guaranty" means that certain Master Unconditional Guaranty dated as of
August 5, 2015 by and between Keshif and Bank, as amended, restated,
supplemented or otherwise modified from time to time.

-22-

--------------------------------------------------------------------------------


"Keshif Guaranty Supplement" means the Supplement, as defined in the Keshif
Guaranty.

"Key Person" is each of Borrower's (a) Chief Executive Officer, who is Desmond
Wheatley as of the Effective Date and (b) Chief Financial Officer, who is Chris
Caulson as of the Effective Date.

"Letter of Credit" is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

"Lien" is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

"Loan Documents" are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, including but without
limitation the Keshif Guaranty, the Keshif Guaranty Supplement, the Morgan
Stanley Letter of Credit, and any other present or future agreement by Borrower
and/or any Guarantor with or for the benefit of Bank in connection with this
Agreement or Bank Services, all as amended, restated, or otherwise modified.

"Material Adverse Change" is (a) a material impairment in the perfection or
priority of Bank's Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

"Monthly Financial Statements" is defined in Section 6.2(a).

"Morgan Stanley Letter of Credit" means that certain Irrevocable Standby Letter
of Credit (no. 7540319011-900) dated as of August 5, 2015, issued by Morgan
Stanley Bank, N.A. in favor of Bank for the account of Keshif, as modified or
replaced from time to time as permitted pursuant to the Keshif Guaranty.

"Noble Debt Documents" means that certain Third Amended and Restated Secured
Bridge Note in the principal sum of Six Hundred Thousand Dollars ($600,000) from
Envision International to Gemini or its registered assigns, dated as of February
28, 2014, as assigned to Robert Noble pursuant to that certain Note Purchase
Agreement by and among Gemini, Gemini Strategies and Robert Noble, dated as of
June 26, 2015, together with all other documents, instruments and other
agreements entered into in connection therewith, in each case, as in effect on
the date hereof.

"Obligations" are Borrower's obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower  assigned to Bank, and to perform Borrower's duties
under the Loan Documents.

"Operating Documents" are, for any Person, such Person's formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person's
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

"Patents" means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

"Payment/Advance Form" is that certain form attached hereto as Exhibit D.

-23-

--------------------------------------------------------------------------------


"Perfection Certificate" is defined in Section 5.1.

"Permitted Indebtedness" is:

(a)                 Borrower's Indebtedness to Bank under this Agreement and the
other Loan Documents;

(b)                 Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

(c)                 Subordinated Debt;

(d)                 unsecured Indebtedness to trade creditors incurred in the
ordinary course of business;

(e)                 Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(f)                  Indebtedness secured by Liens permitted under clauses (a)
and (c) of the definition of "Permitted Liens" hereunder;

(g)                 Indebtedness to Robert Noble pursuant to the Noble Debt
Documents; and

(h)                 extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (c) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

"Permitted Investments" are:

(a)                 Investments (including, without limitation, Subsidiaries)
existing on the Effective Date and shown on the Perfection Certificate;

(b)                 Investments consisting of Cash Equivalents;

(c)                 Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

(d)                 Investments consisting of deposit accounts in which Bank has
a perfected security interest;

(e)                 Investments accepted in connection with Transfers permitted
by Section 7.1;

(f)                  Investments consisting of the creation of a Subsidiary for
the purpose of consummating a merger transaction permitted by Section 7.3 of
this Agreement, which is otherwise a Permitted Investment;

(g)                 Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower's Board of
Directors;

(h)                 Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business; and

(i)                   Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (i)
shall not apply to Investments of Borrower in any Subsidiary.

"Permitted Liens" are:

(a)                 Liens existing on the Effective Date and shown on the
Perfection Certificate or arising under this Agreement and the other Loan
Documents;

-24-

--------------------------------------------------------------------------------


(b)                 Liens for taxes, fees, assessments or other government
charges or levies, either (i) not due and payable or (ii) being contested in
good faith and for which Borrower maintains adequate reserves on its Books,
provided that no notice of any such Lien has been filed or recorded under the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;

(c)                 purchase money Liens (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than One Hundred Thousand Dollars ($100,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

(d)                 Liens of carriers, warehousemen, suppliers, or other Persons
that are possessory in nature arising in the ordinary course of business so long
as such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e)                 Liens to secure payment of workers' compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(f)                  Liens incurred in the extension, renewal or refinancing of
the indebtedness secured by Liens described in (a) through (c), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;

(g)                 leases or subleases of real property granted in the ordinary
course of Borrower's business (or, if referring to another Person, in the
ordinary course of such Person's business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower's business (or, if referring to
another Person, in the ordinary course of such Person's business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;

(h)                 non-exclusive license of Intellectual Property granted to
third parties in the ordinary course of business, and licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States;

(i)                   Liens arising from attachments or judgments, orders, or
decrees in circumstances not constituting an Event of Default under Sections 8.4
and 8.7;

(j)                   Liens in favor of Keshif pursuant to the Side Letter,
which are subject to a subordination agreement in form and substance reasonably
satisfactory to Bank; and

(k)                 Liens in favor of other financial institutions arising in
connection with Borrower's deposit and/or securities accounts held at such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit and/or securities accounts.

"Person" is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

"Prime Rate" is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the "prime rate" then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
"Prime Rate" shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

-25-

--------------------------------------------------------------------------------


"Registered Organization" is any "registered organization" as defined in the
Code with such additions to such term as may hereafter be made.

"Regulatory Change" means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

"Requirement of Law" is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

"Responsible Officer" is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower. 

"Restricted License" is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower's interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank's right to sell any Collateral.

"Revolving Line" is an aggregate principal amount equal to One Million Dollars
($1,000,000).

"Revolving Line Maturity Date" is October __, 2016.

"SEC" shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

"Securities Account" is any "securities account" as defined in the Code with
such additions to such term as may hereafter be made.

"Shares" is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower's Subsidiary, in any Subsidiary.

"Side Letter" means that certain Side Letter, in form and substance satisfactory
to Keshif, between Borrower and Keshif dated as of the Effective Date.

"Subordinated Debt" is indebtedness incurred by Borrower subordinated to all of
Borrower's now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

"Subsidiary" is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

"Trademarks" means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

"Transfer" is defined in Section 7.1.

[Signature page follows]

-26-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

ENVISION SOLAR INTERNATIONAL, INC.

By: /s/ Desmond Wheatley

Name: Desmond Wheatley
Title: Chief Executive Officer


ENVISION SOLAR CONSTRUCTION, INC.

By: /s/ Desmond Wheatley
Name: Desmond Wheatley
Title: Chief Executive Officer

BANK:

SILICON VALLEY BANK

By: /s/ Cody Nenadal
Name: Cody Nenadal
Title: Vice President

[Signature page to Loan and Security Agreement]

-27-

--------------------------------------------------------------------------------


EXHIBIT A - COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower's right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all Borrower's Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property.  If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank's
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property.

--------------------------------------------------------------------------------


[image001.gif]

EXHIBIT B

CORPORATE BORROWING CERTIFICATE

 

Borrower:  Envision Solar International, Inc.                       
                                Date:  October __, 2015

Bank:             Silicon Valley Bank

                I hereby certify as follows, as of the date set forth above:

1.  I am the Secretary, Assistant Secretary or other officer of Borrower.   My
title is as set forth below.

2.  Borrower's exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Nevada. 

3.  Attached hereto are true, correct and complete copies of Borrower's
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
above.  Such Articles/Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof. 

4.  The following resolutions were duly and validly adopted by Borrower's Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank ("Bank") may rely on them until Bank receives written notice of revocation
from Borrower.

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:



Name



Title



Signature

Authorized to Add or Remove Signatories

                                                               

                                                               

                                                               

□

                                                               

                                                               

                                                               

□

                                                               

                                                               

                                                               

□

                                                               

                                                               

                                                               

□

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further, that such individuals may, on behalf of Borrower: 

Borrow Money.  Borrow money from Bank.

Execute Loan Documents.  Execute any loan documents Bank requires.

Grant Security.  Grant Bank a security interest in any of Borrower's assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Apply for Letters of Credit.  Apply for letters of credit from Bank.

--------------------------------------------------------------------------------


Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower's right to a jury trial) they believe to be
necessary to effect these resolutions.

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5.  The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

By:                                                                         

Name:                                                                    

Title:                                                                      

                *** If the Secretary, Assistant Secretary or other certifying
officer executing above is designated by the resolutions set forth in paragraph
4 as one of the authorized signing officers, this Certificate must also be
signed by a second authorized officer or director of Borrower.

                I, the __________________________ of Borrower, hereby certify as
to paragraphs 1 through 5 above, as of the date set forth above.

By:                                                                         

Name:                                                                    

Title:                                                                      

--------------------------------------------------------------------------------


[image001.gif]

 

CORPORATE BORROWING CERTIFICATE

 

Borrower:  Envision Solar Construction, Inc.                       
                                Date:  October __, 2015

Bank:             Silicon Valley Bank

                I hereby certify as follows, as of the date set forth above:

1.  I am the Secretary, Assistant Secretary or other officer of Borrower.   My
title is as set forth below.

2.  Borrower's exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of California. 

3.  Attached hereto are true, correct and complete copies of Borrower's
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
above.  Such Articles/Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof. 

4.  The following resolutions were duly and validly adopted by Borrower's Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank ("Bank") may rely on them until Bank receives written notice of revocation
from Borrower.

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:



Name



Title



Signature

Authorized to Add or Remove Signatories

                                                               

                                                               

                                                               

□

                                                               

                                                               

                                                               

□

                                                               

                                                               

                                                               

□

                                                               

                                                               

                                                               

□

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further, that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from Bank.

Execute Loan Documents.  Execute any loan documents Bank requires.

Grant Security.  Grant Bank a security interest in any of Borrower's assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Apply for Letters of Credit.  Apply for letters of credit from Bank.

--------------------------------------------------------------------------------


Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower's right to a jury trial) they believe to be
necessary to effect these resolutions.

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5.  The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

By:                                                                         

Name:                                                                    

Title:                                                                      

                *** If the Secretary, Assistant Secretary or other certifying
officer executing above is designated by the resolutions set forth in paragraph
4 as one of the authorized signing officers, this Certificate must also be
signed by a second authorized officer or director of Borrower.

                I, the __________________________ of Borrower, hereby certify as
to paragraphs 1 through 5 above, as of the date set forth above.

By:                                                                         

Name:                                                                    

Title:                                                                      

--------------------------------------------------------------------------------


EXHIBIT C

COMPLIANCE CERTIFICATE

TO: SILICON VALLEY
BANK                                                                                         
Date:                                                      

FROM:  ENVISION SOLAR INTERNATIONAL, INC. and ENVISION SOLAR CONSTRUCTION, INC.

The undersigned authorized officer of ENVISION SOLAR INTERNATIONAL, INC. and
ENVISION SOLAR CONSTRUCTION, INC. (collectively, "Borrower") certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the "Agreement"):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. 

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under "Complies" column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within 210 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

Annual projections

Within 60 days of FYE

Yes   No

Other Matters

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No

[Continued on Next Page]

--------------------------------------------------------------------------------

               The following are the exceptions with respect to the
certification above:  (If no exceptions exist, state "No exceptions to note.")

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

ENVISION SOLAR INTERNATIONAL, INC.
ENVISION SOLAR CONSTRUCTION, INC.

By:                                                                            

Name:                                                                       

Title:                                                                         

BANK USE ONLY

Received by: _____________________

authorized signer

Date:    _________________________

Verified: ________________________

authorized signer

Date:    _________________________

Compliance Status:           Yes     No

--------------------------------------------------------------------------------


EXHIBIT D

 

LOAN PAYMENT/ADVANCE REQUEST FORM

Deadline for same day processing is Noon Pacific Time

Fax To: 
                                                                                                                                 
Date: _____________________

Loan Payment:

ENVISION SOLAR INTERNATIONAL, INC. and ENVISION SOLAR CONSTRUCTION, INC.

From Account #________________________________       To Account
#__________________________________________________

(Deposit Account
#)                                                                                               
(Loan Account #)

Principal $____________________________________       and/or Interest
$________________________________________________

Authorized Signature:                                         
                     Phone Number:
                                                                   

Print Name/Title:                                              

Loan Advance:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #________________________________       To Account
#__________________________________________________

(Loan Account
#)                                                                                   
(Deposit Account #)

Amount of Advance $___________________________

All Borrower's representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:                                         
                     Phone Number:
                                                                 

Print Name/Title:                                              

 

Outgoing Wire Request:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

Beneficiary Name: _____________________________       
                                                                                                       
Amount of Wire: $         

Beneficiary Bank: ______________________________      
                                                                                                       
Account Number:            

City and State:                                                        

Beneficiary Bank Transit (ABA) #:                                    
Beneficiary Bank Code (Swift, Sort, Chip, etc.):
                                  

(For International Wire Only)

Intermediary Bank:                                                            
Transit (ABA) #:
                                                                                 

For Further Credit to:
                                                                                                                                                                     

Special Instruction:
                                                                                                                                                                        

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

Authorized Signature: ___________________________        2nd Signature (if
required): _______________________________________

Print Name/Title: ______________________________       Print Name/Title:
______________________________________________

Telephone #:                                                          
                Telephone #:
                                                                       